Title: From John Adams to William E. Richmond, 14 December 1819
From: Adams, John
To: Richmond, William E.



Sir
Montezillo December 14th 1819

I have received your polite favor of the 10th. the subject of which is of great importance
I am Old enough to remember the War of 1745, and its end—the War of 1755—and its close—the War of 1775, and its termination—the War of 1812, and its Pacification. every one of these Wars has been followed by a general distress Embarrassments on Commerce distruction of Manufactures, fall of the Price of Produce and of Lands similar to these we feel at the present day—And all produced by the same Causes—I have wondered that so much experience has not taught us more Caution—The British Merchants and Manufacturers, immediately after the Peace disgorged upon us all their Stores of Merchandise and Manufactures nont only without profit but at a Certain loss for a time—with the express purpose of Annihilating all our Manufacturer’s, and ruining all our Manufactories The Cheapness of these Articles allures us into extravagance and Luxury’s, involves us in debt—exhausts our resources—and at length produces Universal complaint—
What would be the Consequence, of the Abolition of all Restrictive, exclusive, and Monopolizing Laws, if adopted by all the Nations of the Earth—I pretend not to say—but while all the Nations with whom we have intercourse—persevere in Cherishing such Laws—I know not how we can do ourselves justice without introducing with great prudence and discretion however, some portions of the same system.—
The Gentlemen of Philadelphia have published a very important Volume upon the Subject - which I recommend to your careful perusal—other Cities are Co-operating in the same plan - I heartily wish them all success so far  as this at least—that Congress may take the great Subject into their most serious deliberations and decide upon it according their most mature Wisdom The publications upon this Subject, in this Country within the year past have been very Luminous—and I recommend them all to your careful investigation—Upon the subject of Political Economy at large—I know of nothing better than a Volume lately printed at Washington—written by Senator Tracy in France but never published there—well translated from a manuscript by Mr Jefferson—it contains the pith and marrow of the Science—the great Works of Sir James Stuart—of Adam Smith and the lesser Work of the Chevalier Pinto—are well worth your study—though I believe you will not agree with them in all things—the writings of Dr Quanay and his Disciples in France—may be worth your research and perusal—because some Ideas may be collected from them though I confess I could never perfectly understand them—nor agree with them in many things which I thought I did understand
Your Prospectus of a Manufacturers Journal promises to be useful—and you appear to be very well qualified to conduct it—but I would not advise you to sacrafice your profession to it, because a Man of talents and Integrity at the Bar, is a character of great respectability, and Utility, among his fellow Citizens
I am Sir with much respect and Esteem your most obedient / humble Servant
John Adams